DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged. The amendments to the claims will be entered in order to advance prosecution.   The prior art of record, Li et al. (CN104558821), in view of Zhang et al. (“Synthesis of Functional Polypropylene Containing Hindered Phenol Stabilizers and Applications in Metallized Polymer Film Capacitors” Macromolecules 2015, 48, 2925-2934), still reads on the amended claims.  The rejection of the newly amended claims appears below.  It is noted that the Examiner attempted to contact Applicant’s representative, Kevin Wingate, however the attempt was unsuccessful.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN104558821), wherein the machine English translation is used for citation, in view of Zhang et al. (“Synthesis of Functional Polypropylene Containing Hindered Phenol Stabilizers and Applications in Metallized Polymer Film Capacitors” Macromolecules 2015, 48, 2925-2934).
Regarding claims 1-11 and 18; Li et al. teaches a polypropylene composition and polypropylene material and applications thereof; the polypropylene composition contains polypropylene (polyolefin polymer matrix, instant claims 2, 3, and 6), a nucleating agent, and an antioxidant [p1,line10-15], such as 1,3,5-trimethyl-2,4,6-tris(3,5-di-tert-butyl-4-hydroxybenzyl)benzene (mono- or oligo-functional phenol antioxidant, instant claim 9) [p6, line219-224].  Li et al. teaches the amount of the antioxidant is 0.2 to 1.5 parts by weight based on 100 parts by weight of the 
Li et al. fails to teach the polypropylene composition further comprises a polymeric antioxidant.  Zhang et al. teaches polymeric antioxidants containing a polypropylene backbone and several pendant hindered phenol groups [abs].  Zhang et al. teaches polymeric antioxidants of the following formula PP-HP, which is a polyolefin copolymer (instant claim 6) formed from constituents comprising propylene (instant claim 4) and 3,5-bis(tert-butyl)-4-hydroxyphenylpropionic acid (instant claims 7, 9, 10) [Scheme 3].

    PNG
    media_image1.png
    256
    220
    media_image1.png
    Greyscale

Zhang et al. teaches the PP-HP copolymers have a mol % of pendant phenol antioxidant moieties in the range of from 0.8 mol % to 6.0 mol % (instant claim 8) [Table 1] and are employed in amounts of 0 to 100 (e.g. 20 to 25 weight %; claim 11); as calculated by the Examiner based on the PP-HP/PP weight ratios.  Li et al. and Zhang et al. are analogous art because they are both concerned with the same field of endeavor, namely polypropylene compositions suitable for use in capacitor film 
	The prior art does not explicitly disclose the polymeric antioxidant is a compatibilizer between the polymer matrix and the mono- or oligo-functional phenol antioxidant.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  Therefore, the claimed effects and physical properties, i.e. the polymeric antioxidant functioning as a compatibilizer, would necessarily be present with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, MPEP §2112.01 (II). 
	Regarding claim 13; Li et al. teaches a preferred embodiment comprising 98.8 weight % of the polypropylene with respect to the total composition (as calculated by Examiner) [Ex1].
Regarding claims 16 and 17; the Examiner notes “wherein the polymer composition is a film capacitor comprising a dielectric” and “wherein the polymer .

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive.
Regarding applicants arguments directed to the 35 U.S.C. 112(b) rejection of claim 10 for being indefinite; claim 10 has been amended to overcome said rejection.
Response to reasonable expectation of success
Applicants still argue, one must have a motivation to combine accompanied by a reasonable expectation of success; the Office has not provided a reasoned explanation of why there is both motivation to combine and a reasonable expectation of success with any of the references.  It is still the position of the Examiner that while the Office Action had not explicitly stated the phrase “reasonable expectation of success,” such analysis is necessarily present and inferred by the combination of references when taking into account reasons for motivations, as well as that the references of record in the combination are analogous art.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Applicants have failed to provide persuasive evidence showing that the standard of “reasonable expectation of success” has not been met.  
Li et al. and Zhang et al. are analogous art because they are both concerned with the same field of endeavor, namely polypropylene compositions suitable for use in capacitor film applications.  Zhang et al. is relied upon for rendering obvious the addition of a polymeric antioxidant, to the composition of Li et al., for achieving better oxidative and thermal stability; therefore the antioxidant of Zhang et al. is being used as for its intended function and/or purpose; thus a “reasonable expectation of success” is necessarily present by the combination of references.
Response to claims are patentable over Bryson
Regarding applicants arguments directed to the 35 U.S.C. 103(a) rejection in view of Bryson (US Patent No. 5556901); arguments are moot since the rejection has been withdrawn due to the newly entered claim amendments.  However, applicants still argue evidence of superiority of the claimed invention.
Applicants argue it is not prima facie obvious if the evidence of the superiority of the claimed method is commensurate in scope with the claims.  As a preliminary matter, the Examiner makes note that the claims of the instant application are directed to a polymer composition, not to the method of making said polymer composition, as Applicants argue.  The Examiner respectfully disagrees that the evidence of the alleged 
Assuming arguendo, when looking to the instant specification for a showing of the alleged unexpected results, the examples are not commensurate in scope with the independent claim 1 of the instant application.  Specifically, the independent claim is broad compared to the examples as set forth in the specification.  The examples require a mixture polypropylene homopolymer comprising 0.5 wt% of a mono- or oligo-functional phenol antioxidant (PP) and a polypropylene-hindered phenol copolymer (PPHP, as set forth in Zhang et al.), at ratios of from 1:1 PP (0.5 wt%): PPHP to 200:1 PP (0.5 wt%): PPHP [EX; 0063-0065].  The independent claim merely requires a composition comprising any type and amount of a polymer matrix, any type and amount of a polymeric antioxidant compatible with the polymer matrix having pendant phenol antioxidant moieties, and any type of a mono- or oligo-functional phenol antioxidant employed in an amount from 0.1 to 5 weight %.
Furthermore, the alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d). 
Response to claims are patentable over Li and Zhang
Applicants argue that Li et al. fails to mention or suggest oxidative and thermal stability properties of the poly propylene composition; thus a person of ordinary skill in the art, when reading Li et al., would have no reason to look to achieve better oxidative and thermal stability.  The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Li et al. and Zhang et al. are analogous art because they are both concerned with the same field of endeavor, namely polypropylene compositions suitable for use in capacitor film applications.  Specifically, Li et al. teaches a polypropylene composition, suitable for use in capacitor film applications [0002]; and Zhang et al. teaches the use of polymeric antioxidants (polypropylene-hindered phenol; PP-HP) are beneficial for use when blended with polypropylene (PP) for achieving exceptionally high thermal-oxidative .
As such, Li et al. in view of Zhang et al. still renders obvious the basic claimed polymer composition, as required by the instant claim language.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767